Citation Nr: 1640684	
Decision Date: 10/14/16    Archive Date: 10/27/16

DOCKET NO.  11-01 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a variously diagnosed psychiatric disorder other than PTSD.

3.  Entitlement to increases in the "staged" (40 percent prior to September 12, 2011, and 60 percent from February 1, 2013) ratings assigned for a (now post-total knee replacement (TKR)) left knee disability.

4.  Entitlement to a rating in excess of 10 percent for a right knee disability.

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to July 1, 2014.

5.  Entitlement to a certificate of eligibility for financial assistance in acquiring specially adapted housing.


REPRESENTATION

Appellant represented by:	Lewis C. Fichera, Attorney-at-Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Zobrist, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from February 1977 to September 1978.  The matter of service connection for PTSD is before the Board of Veterans' Appeals (Board) on remand from the United States Court of Appeals for Veterans Claims (Court).

These matters were originally before the Board of Veterans' Appeals (Board) from May 2008 (service connection for PTSD, increased rating for left knee disability, and TDIU), September 2011 (increased rating for right knee disability), and December 2012 (specially adapted housing) rating decisions of the Newark, New Jersey, Department of Veterans Affairs (VA) Regional Office (RO).  The issues pertaining to PTSD, the left knee rating, and TDIU were previously before the Board in June 2009 and July 2012, when they were remanded for additional development.  In July 2012, the Board recharacterized the issue of PTSD (in accordance with Clemons v. Shinseki, 23 Vet. App. 1 (2009)) to include psychiatric disabilities other than PTSD.  The matters of service connection for PTSD or any other psychiatric disability, and regarding left and right knee ratings and TDIU were before the Board in April 2014, when the Board denied service connection for PTSD and remanded the remaining issues for additional development.  The issues remanded in April 2014, as well as the matter of entitlement to specially adapted housing, were before the Board in December 2015, when they were again remanded for additional development.  

The Veteran appealed the adverse portion of the April 2014 Board decision (denial of service connection for PTSD) to the Court, resulting in a February 2016 Memorandum Decision vacating the April 2014 Board decision with respect to that issue and remanding the matter for readjudication consistent with instructions outlined in the Memorandum Decision.  All matters listed above have been returned to the Board. 

[The February 2016 Memorandum Decision affirmed Board decisions with respect to the effective date of service connection for right knee disability and whether there was clear and unmistakable error in a March 1988 Board decision.  Also, the December 2015 Board remand of the propriety of a rating reduction for left knee disability was rendered moot by an August 2016 rating decision that withdrew the reduction.  Consequently, those issues are no longer before the Board.  The left knee disability was rated 100 percent from September 12, 2011 to February 1, 2013 (under 38 C.F.R. §§ 4.30 and 4.71a, Code 5055) and from April 30, 2014 to July 1, 2014 (under 38 C.F.R. § 4.30).  Accordingly, those periods of time are not for consideration. ]

An issue of entitlement to benefits under 38 U.S.C.A. § 1151 was raised in November 2011 correspondence, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015); see 79 Fed. Reg. 57,660 (Sept. 24, 2014) (codified in 38 C.F.R. Parts 3, 19, and 20 (2015)).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


REMAND

Psychiatric Disability

In the February 2016 Memorandum Decision, the Court found (and the Secretary conceded) that additional development was necessary to determine whether the claimed stressors of "stress over an extended period of months associated with treatment frustrations and difficulties with his left knee" or of "long-term exposure to psychiatric patients" are sufficient to support a diagnosis of PTSD.  Sufficiency of stressor is a medical question.  Consequently, a remand for corroboration of the claimed stressors and for a medical advisory opinion in this matter is necessary.

The Board acknowledges that, in an August 2016 VA medical opinion (obtained pursuant to the Board's December 2015 remand instructions), the examiner determined that the only current psychiatric disability was a (not-compensable) personality disorder that was not aggravated by active service (i.e., that the Veteran does not have a diagnosis of PTSD).  In rendering such opinion, the examiner stated that there were no identified mental health concerns during service.  However, the Veteran's service treatment records (STRs) indicate that a psychiatric consultation was solicited in June 1978, based on his behavior during a period of hospitalization.  Thus, the Board finds that the August 2016 opinion is based on an inaccurate factual predicate and is inadequate for rating purposes.  

Furthermore, the Board previously directed that the AOJ obtain records of the Veteran's private treating physicians, to include Dr. Winograd, who provides treatment for the Veteran's psychiatric disability.  The record indicates that the Veteran submitted a release for VA to obtain such records, and that VA made several attempts to obtain them on the Veteran's behalf.  However, the only record received was a Disability Benefits Questionnaire (DBQ) completed by Dr. Winograd.  The underlying treatment records are critical to resolution of this matter, and ultimately it is the Veteran's responsibility to ensure that private treatment records are received.  (The Veteran has previously indicated that he would provide these records "in due time."  See January 2015 VA examination report.)  On remand, the Veteran should be offered another opportunity submit the records.  The Veteran is advised that if the underlying treatment records from Dr. Winograd are not received, it will be assumed that either they do not exist or that they do not support the DBQ submitted (i.e., that they weigh against the claim).

Finally, upon comprehensive re-review of the record, the Board notes that a July 2007 VA treatment record describes a history of PTSD diagnosis and the relevant symptomatology expressed.  Subsequent treatment records refer to this record as establishing a history of a PTSD diagnosis.  However, that record appears to refer to a different Veteran, as the biographical details described (age, dates of service, branch of service, service connection history) are not consistent with the Veteran.  On remand, the examiner should be asked to opine as to the accuracy of this record (from a clinical perspective).    

Right and Left Knee Disabilities

Recently, in Correia v. McDonald, 28 Vet. App. 158 (2016), the Court determined that 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  In light of this recent holding, the Board finds that a remand for an examination that complies with Correia is necessary.  

Additionally, the record has raised question as to whether the symptoms related to the Veteran's knee disabilities extend beyond those previously considered.  (See, e.g., November 2007 VA treatment record (documenting complaints of falls, dizziness, and constipation due to medication) and February 2010 VA physical therapy record (documenting complaints of numbness in both lower extremities secondary to knee surgery).  The Board also notes that some functional limitations attributed to the Veteran's service-connected knee disabilities are also attributed to non-service-connected disabilities.  (See, e.g., Social Security Administration orthopedic examination (noting that back pain radiates into the legs, causing numbness/tingling and impairing the Veteran's ability to sit)).  On remand, the examiner should be asked to comprehensively discuss all symptoms related to the service-connected knee disabilities and distinguish, to the extent possible, symptoms and related functional impairment that are due entirely to another co-existing disability.

Finally, as the Veteran appears to be receiving ongoing VA and private treatment for his service-connected knee disabilities, and records of such treatment are clearly pertinent (and may be critical) evidence in a claim for increase (and VA records are constructively of record), updated treatment records must be obtained.

TDIU and Specially Adapted Housing

These matters are inextricably intertwined with the other issues remanded herein and must be deferred pending resolution of those issues.

Accordingly, the case is REMANDED for the following:

1. The AOJ should also arrange for exhaustive development to corroborate the Veteran's alleged stressor events ("stress over an extended period of months associated with treatment frustrations and difficulties with his left knee" and "long-term exposure to psychiatric patients" while receiving in-patient treatment at Tripler Army Hospital), to include obtaining any necessary underlying records (i.e., records of in-patient treatment).  

All facilities where pertinent underlying records (not yet associated with the record) may be stored should be searched.  If such records have been destroyed or are irretrievably lost, it must be so certified for the record, and the Veteran should be so notified.  The scope of the search must be noted in the record.  

Where the available information of record is insufficient to corroborate any stressor, the Veteran should be notified of the specific information that is needed [for verification] with respect to each such stressor and afforded opportunity to respond.  

The AOJ should thereafter make formal findings for the record regarding each of the Veteran's stressor events (noted above), indicating whether or not it is indeed corroborated by credible supporting evidence.  If any development sought in this matter cannot be completed, the reason why completion is not possible must be explained, and the scope of the attempt must be described.  

2.  The AOJ should ask the Veteran to identify the provider(s) of any and all evaluations and/or treatment he has received for right knee, left knee, and psychiatric disabilities, and to provide authorizations for VA to secure records of any such private treatment, to specifically include complete treatment records from Dr. Winograd.  The AOJ should secure for the record complete clinical records of all relevant evaluations or treatment (those not already associated with the record) from the providers identified.  If any records sought are unavailable, the reason for their unavailability must be noted in the record.  If a private provider does not respond to the AOJ's request for identified records sought, the Veteran must be so notified, and reminded that ultimately it is his responsibility to ensure that private treatment records are received.  

3.  After the record is determined to be complete, the AOJ should arrange for the Veteran to be examined by an appropriate VA psychologist or psychiatrist who has not previously examined the Veteran to determine the nature and likely etiology of his psychiatric disability/disabilities, particularly whether any such disability/disabilities is/are due to a stressor event in service.  (The Board notes that a prior VA examiner described encountering difficulties examining the Veteran, including concerns leading to the recommendation that future VA mental health examinations be performed by a male examiner.) 

The Veteran's claims file (to include this remand) must be reviewed by the examiner in conjunction with the examination.  The AOJ should advise the examiner that the Veteran is claiming he has a psychiatric disability, to include PTSD, based on a number of stressors and advise the examiner of what alleged stressors (if any) are deemed corroborated.  Based on review of the entire record, and interview/examination of the Veteran, the examiner should provide an opinion that responds to the following:

(a) Please identify (by diagnosis) each psychiatric disability found.  Specifically, does he have a diagnosis of PTSD based on an alleged stressor event of "stress over an extended period of months associated with treatment frustrations and difficulties with his left knee" or of "long-term exposure to psychiatric patients" or a combination of those events?  Please discuss the evidence of a stressor and the symptoms that support any such diagnosis (to include sufficiency of stressor to support the diagnosis).  If it is determined that the Veteran does not meet the criteria for a diagnosis of PTSD, please explain the rationale for such conclusion in detail.  

In so doing, the examiner should specifically address (i) an April 1998 VA treatment record (in which PTSD was diagnosed, but the basis of such diagnosis not clearly identified); (ii) a July 2007 VA treatment record (that appears to refer to a different Veteran, based on the biographical details disclosed, to include age, dates of service, and branch of service); (iii) PTSD diagnosis by a Social Security Administration (SSA) examiner; and (iv) the June 2016 DBQ completed by the Veteran's private treating psychiatrist (and any underlying treatment records pertaining thereto).  

(b) Please indicate whether any (and each) psychiatric diagnosis other than PTSD is at least as likely as not (a 50 percent or better probability) related to the Veteran's military service/corroborated event(s) therein.  In responding, please discuss the documented diagnoses of (i) major depression (see April 2012 statement from private physician); (ii) an atypical psychotic disorder associated with childhood trauma and manifested by hallucinations with chronic paranoid ideation (see SSA records); (iii) intermittent explosive disorder (see December 2012 VA treatment record); and (iv) personality disorder (see August 2016 VA medical opinion).  

(c) Regarding each psychiatric disability entity (to include PTSD) diagnosed, is there "clear and unmistakable" (obvious, manifest, and undebatable) evidence that such entity preexisted the Veteran's service?  Please identify any such evidence.

(d) If the response is that a psychiatric disability entity clearly and unmistakably preexisted the Veteran's service (and such disability was manifested therein), is there clear and unmistakable evidence that the disability was NOT aggravated (i.e., permanently worsened) during service?  Please identify any such evidence.
(e) For a psychiatric disorder entity is determined to have increased in severity during (been aggravated by) service, is there "clear and unmistakable" evidence that the increase was due to natural progress of the disorder?

In responding, please specifically discuss the September 1976 report of medical history (noting depression and worry); June 1978 psychological consultation while an in-patient; August 1978 medical platoon leader statement (noting that the Veteran felt "everyone is personally out to get him" and that "this problem had [its] inception when he was a young child"); and documented behavioral issues in service (see record of counseling).  

The examiner must explain the rationale for all opinions, citing to supporting factual data and medical literature, as appropriate to include comment on any credibility issues raised by the record (i.e., by conflicting reports).

4.  The AOJ should also arrange for the Veteran to be examined by an orthopedic surgeon to determine the severity of his service-connected knee disabilities.  (If, in the opinion of the examiner, a neurological or other consultation is deemed necessary, such consultation should be arranged.)  The entire record must be reviewed by the examiner in conjunction with the examination.  Any indicated tests or studies must be completed, to specifically include testing for pain on both active and passive motion, and in weight-bearing and non-weight bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should have available for review a copy of the criteria in 38 C.F.R. § 4.71a, The Knee and Leg, and § 4.59, and the findings reported should be sufficiently detailed to allow for application of all criteria therein.  The examiner should note whether or not the findings are affected by such factors as pain, use, periods of exacerbation, etc., and opine regarding any additional degree of disability resulting from such factors.  The examiner should comment on the nature and degree of functional impairment that is due to the disability.  The examiner is also asked to identify (based on the record) whether, when, and to what extent the symptoms and functional impairment have worsened during the period on appeal (if such is the case).  

To the extent possible, the examiner should distinguish between the symptoms (and related impairment) associated with the Veteran's service-connected knee disabilities and any associated solely with a co-existing non-service-connected disability entity (such as back or neck disabilities).

The examiner must explain the rationale for all opinions, citing to supporting factual data and medical literature, as appropriate, to include comment on any credibility issues raised by the record (i.e., by conflicting reports of symptoms severity).

5.  The AOJ should then review the record and readjudicate the claims.  If any remain denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his attorney the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.
The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

